UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 5)* North State Bancorp (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X] Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing of this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 662 Page2of 6 1. Name of Reporting Person I.R.S. Identification No. of Above Person(Entities Only) W. Harold Perry 2. Check the Appropriate Box if a Member of a Group (a) (b) Not Applicable 3. SEC Use Only 4. Citizenship or Place of Organization United States 5.Sole Voting Power Number of31,306 Shares Beneficially6.Shared Voting Power Owned By Each Reporting355,244 Person with 7.Sole Dispositive Power 31,306 8.Shared Dispositive Power 355,244 9. Aggregate Amount Beneficially Owned by Each Reporting Person CUSIP No. 662 Page3of 6 10. Check Box if the Aggregate Amount in Row (9) ExcludesCertain Shares o 11.Percent of Class Represented by Amount in Row (9) 5.20% 12.Type of Reporting Person IN CUSIP No. 662 Page4of 6 Item 1(a) Name of Issuer North State Bancorp Item 1(b) Address of Issuer’s Principal Executive Offices 6204 Falls of the Neuse Road, Raleigh, North Carolina27609 Item 2(a) Name of Person Filing W. Harold Perry Item 2(b) Address of Principal Business Office, or if none, Residence 5909 Falls of Neuse Road, Raleigh, North Carolina 27609 Item 2(c) Citizenship United States Item 2(d) Title of Class of Securities Common Stock Item 2(e) CUSIP Number Item 3. Filing pursuant to Rules 13d-1(b) or 13d-2(b) or (c) Not Applicable Item 4.
